Citation Nr: 0119532	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for blindness in the left eye based on 
medical treatment performed at a VA facility in 1953 and 
1954.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1952.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (Board) from an August 1991 rating decision of the VA 
Regional Office (RO), in St. Petersburg, Florida.  The Board 
in September 1997 remanded the case for further development.

The appeal was returned to the Board for appellate 
consideration.  The Board in September 1999 referred the case 
for a medical expert opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (2000).  In November 1999, 
the expert medical opinion was referred to the 
representative for review and an opportunity to submit 
additional evidence or argument.  The representative and the 
veteran in December 1999 supplemented the record with 
additional written argument.   

The appellant then brought a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) from a 
January 12, 2000 decision wherein the Board denied left eye 
blindness.  The Court in December 2000 vacated the January 
12, 2000 Board decision, and remanded the case for another 
decision taking into account matters raised in its order.  
The record shows that the Board, in February 2001, notified 
the appellant's attorney by letter of the opportunity to 
submit additional evidence and argument in support of the 
appeal.  The attorney responded by letter dated in March 
2001, that asked for a 90-day extension until June 1, 2001, 
to file additional evidence and argument.  The Board in March 
2001 granted the request for extension.  

The attorney later in March 2001 submitted additional 
evidence.  In April 2001, the attorney advised the Board that 
the extension of time previously granted was no longer 
needed.  The case has been forwarded to a Board Member for 
adjudication.


FINDINGS OF FACT

1.  The veteran received treatment for a skin disorder during 
admissions to a VA hospital in 1953 and 1954, which included 
the administration of corticosteroids. 

2.  The left eye glaucoma, cataract removed in 1964 and 
subsequent blindness is shown by competent evidence as likely 
to have been the result of VA medical treatment in 1953 and 
1954, reasonably related thereto or as an unintended 
consequence of the medical treatment.  


CONCLUSION OF LAW

The criteria for VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for blindness in the left eye based on 
medical treatment performed at a VA facility in 1953 and 1954 
have been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on a January 
1951 examination for military service he was found to have 
psoriasis of the elbows.  The medical history was not 
remarkable for the skin.  

In summary, he was separated from the service in May 1952 
after a medical Board evaluation that noted a long-standing 
skin disorder for which X-ray treatment in 1947 (elsewhere in 
contemporaneous records reported as 10-12 X-ray exposures) 
had provided partial relief.  Since a recurrence in September 
1951, treatment consisted of topical applications and oral 
medication, with ultraviolet light irradiation during 
hospitalization that began in February 1952.  A 
recommendation at that time was for eight days of ultraviolet 
treatment.  A medical examination in May 1952 showed a normal 
eye and ophthalmoscopic evaluation.  

In October 1953, GPF, MD, reported having first seen the 
veteran in December 1945 for eczema that responded well to X-
ray therapy, coal tar ointment and dicalcium phosphate tables 
with vitamin D over a period of treatment through August 
1946.  The treatment when he was next seen in January 1952 
consisted of X-ray therapy, cooling lotion, Lassar's paste 
and the same tablet form medication.  It was reported that 
the same treatment had been used for a relapse in September 
1953, and that the veteran had extensive atopic eczema of the 
entire body.

VA hospitalized the veteran for the first time from October 
1953 to December 1953 for a month-long pruritus of the trunk, 
arms and face where lesions gradually appeared.  It was 
reported that his private physician had treated him with X-
ray to the flexor surface of the elbows, about six treatments 
once a week, but without noticeable relief.  The treatment 
during military service was reported to have been coal tar, 
potassium permanganate baths and either ultraviolet or 
infrared rays.  An examination found normal eye fundi, 
sclerae and conjunctiva and pupils that reacted to light and 
accommodation.

The record shows that the veteran's course in the hospital 
started with 3% Vioform and Aquaform, and antihistamenics 
that were followed with 5% crude coal tar.  He was eventually 
started on cortisone therapy, Cortone 25 mgs. four times 
daily, when his skin lesions failed to clear completely.  He 
also received ultraviolet light, suberythrema, to the 
affected lesions.  The oral cortisone dosage was reduced to 
three times daily and 21/2% hydrocortisone was applied to the 
face.  


His medication at discharge was Cortone, 25 mgs. three times 
daily, 21/2% hydrocortisone to the face twice daily and 5% 
crude coal tar ointment to other lesions of the body twice 
daily.   The final diagnosis was atopic dermatitis.  He was 
to be seen for dermatology follow-up in two weeks.

The record shows that the RO in December 1953 denied service 
connection for atopic dermatitis and that the veteran was 
advised of this determination by letter dated in December 
1953.  The letter was mailed to his address of record.  
Thereafter, also in December 1953, the RO responded to his 
October 1953 request for treatment for a skin disorder 
advising him that he did not have an adjudicated service-
connected status.

VA hospitalized the veteran a second time for about two weeks 
in April 1954 for a "new and different" rash that was 
reported to have been present on his face for three days.  It 
was noted that since the previous admission to this hospital 
he had been readmitted in another state, and at that time the 
Cortone was cut to 50 mgm. daily.  A physical examination was 
reported as entirely within normal limits except for the skin 
and buccal mucosa.  

On admission his cortisone was increased to 25 mgm. every six 
hours, and he was started on Aureomycin, 0.5 gram every six 
hours.  He also received topical therapy of coal tar to the 
flexural surfaces and a bland paste or ointment to the face.  
The record showed that eventually the cortisone was cut back 
to every eight hours and Aureomycin was discontinued.  The 
final diagnoses were atopic dermatitis and Kaposi's 
varicelliform eruption.  His discharge medication included 
Cortone, 25 mgm. three times daily, daily starch bath as 
needed, 2.5% coal tar in petroleum to the lesions in the 
flexural aspect of his arms twice daily, and boric acid 
ointment to the face and neck twice daily.  He was also to be 
seen for dermatology follow up in two weeks.  

A discharge summary received from St. Charles Hospital, 
signed by CBT, MD, shows the veteran, at age 33, was 
hospitalized for about 10 days in April 1964 for a planned 
extraction of an extracapsular cataract of the left eye.  
Possible radiation etiology was reported.  After the 
procedure it was reported that he had a full light field and 
that he was to be followed in the office.  In October 1995, 
the physician reported that records of the precise date of 
the surgery were no longer available.

In November 1991, WHT, MD, reported that when the veteran was 
first seen in 1985 he had a history of left eye cataract 
surgery in 1955 with poor results.  In 1972 he was found to 
have increased intraocular pressures and was treated by 
another physician with glaucoma eye drops.  The veteran 
reported onset of what he thought was iritis in 1978, with 
worsening left eye glaucoma.  In 1985 he had light perception 
in the left eye and a cloudy cornea with an anterior uveitis 
and vitreous haze.  The fundoscopic examination of the left 
eye found cloudy media, and that the retina was not well 
visualized.  Refraction in 1986 revealed correction in the 
left eye 20/70 minus.  Dr. WHT reported that in 1987 the 
veteran was seen when he discontinued his eye drops and was 
found with left eye light perception.  Bulbous keratopathy of 
the left eye was found in 1991, and when last seen in late 
1991, he had left eye light perception.  The impressions were 
surgical aphakia of the left eye with secondary glaucoma and 
open angle glaucoma of the right eye.

In November 1995 and January 1996 statements, CS, MD, who 
practiced in corneal/external diseases, reported that the 
veteran was status post corneal transplantation of the left 
eye.  He had cystoid macular edema that apparently had 
limited his visual acuity to legal blindness, counting 
fingers at three feet.  The veteran had glaucoma in both 
eyes.  The clinical records provided include a note in early 
1994 stating that due to the veteran's past history of 
radiation, there could have been some damage done to central 
vision.  In August 1993 there is a note that possible 
etiology for the left eye were steroids, radiation and 
trauma.  Another contemporaneous clinical entry noted 
radiation treatment and oral prednisone for a skin disorder.  
In August 1992 it was apparently explained to the veteran 
that radiation can cause blood vessel wall damage and that 
radiation retinopathy can affect the eye.
Medical records submitted from MSD, MD, who practiced in eye 
care, included an October 1994 examination by another 
physician who opined that the veteran had a visual loss of 
the left eye secondary to cystoid macular edema.  It was 
noted that this probably had been present for many years as 
the veteran related that he never saw well after his initial 
cataract operation in 1963.  

The veteran supplemented the record with other documentary 
material.  Attached to his substantive appeal were several 
pages of text discussing glaucoma that he indicated were from 
the Merck Manual (16th ed.).  He added a page from Readers 
Digest that contained a medical news item noting that long 
term use of steroids can lead to various disorders including 
cataracts.  Also included in this material were several pages 
of an article that appeared in Good Housekeeping (July 1991) 
and mentioned that cortisone could have side effects such as 
vision problems and raising eye pressures.  He also submitted 
patient information for prednisone tablets (oral 
glucocorticoid).  Noted among warnings was that prolonged use 
of such substances may produce posterior subcapsular 
cataracts, glaucoma with possible optic nerve damage and 
enhance secondary ocular infections due to fungi or viruses.  
Other information included ophthalmic adverse reactions to 
adrenal cortical steroids, posterior subcapsular cataracts, 
increased intraocular pressure, glaucoma and exophthalmos.  

A VA eye examiner in March 1996 reported that the veteran had 
no known service-connected eye problems.  It was reported 
that he had inconsistently used his eye medication and the 
left eye vision decreased to light perception.  

At a July 1996 RO hearing the veteran testified that 
cortisone pills (Cortone) and salve started with his VA 
hospitalization (2-3).  He recalled that he did not take the 
oral medication afterwards because he was not provided with a 
prescription for it, and that he used the salve until it ran 
out.  He recalled left eye vision fuzziness started around 
1962, and the eye doctor he saw until 1964 found a developing 
cataract (4).  The veteran stated that a doctor had not 
specified that the cataract was due to the medication, but 
that he had been told it was something other than old age (5-
6).  


The veteran attached to his correspondence in August 1996 
printed information he stated was from the Physicians' Desk 
Reference.  The material showed an alphabetical listing of 
adverse reactions to Cortone tablets that included posterior 
subcapsular cataracts, glaucoma and intraocular pressure 
increase.

In a November 1997 clinical record entry, Dr. MSD noted that 
he had discussed at length the information that the veteran 
brought to his attention regarding his claim of an 
association between the steroid use and the cataract.  
Further, he explained that generally, steroids would cause 
cataracts to occur in both eyes and generally of the 
posterior subcapsular variety.  Dr. MSD noted that since the 
cataract surgery was done many years before, and those 
records were not available, it was not certain what type of 
cataract the veteran had in the left eye.  He stated that he 
would review the information and his chart, and if 
appropriate, proceed with a letter.

In December 1997 Dr. MSD reported that as he and the veteran 
had discussed, there was a possibility that the steroids the 
veteran received in the 1950's at the VA medical facility 
could have induced the left eye cataract, and that cataract 
formation is one of the side effects of oral steroid use. 

A VA examiner in 1998 opined that steroids had been 
implicated in causing a specific type of cataract, and that 
he did not see the veteran's cataract, only his pseudophakia.  
The examiner stated that he would agree that steroids can 
cause cataracts, but that he should not be asked to say 
whether the veteran's cataracts were due to it.

In March 1999, SCP, MD, who practiced at a university eye 
institute, opined that the veteran had a visually significant 
right eye primarily posterior subcapsular cataract, and that 
this type of cataract can be induced from oral corticosteroid 
treatment.  

The Board in September 1999 requested an advisory/expert 
medical opinion regarding whether it was at least as likely 
as not that the treatment the veteran received at a VA 
hospital in 1953 and 1954, which included use of 
corticosteroids and ultraviolet irradiation, caused any of 
his eye disorders. 

The VA medical opinion of October 1999, provided by an 
attending physician in a VA Medical Center ophthalmology 
section, shows that the review included available medical 
records, transcripts of testimony, letters from previous 
examinations and the Board summary.  The physician noted that 
it was a fact that atopic dermatitis was associated with 
cataract formation as this occurred in up to 25% of patients 
with the disease.  The onset occurred in the second to third 
decade of life, usually bilateral, and tended to be anterior 
subcapsular in nature.  

The examiner opined that corticosteroid induced cataracts are 
usually bilateral posterior subcapsular cataracts which often 
could not be distinguished from senescent posterior 
subcapsular changes.  As to the right eye cataract found in 
1998, the examiner believed that it was secondary to 
senescence as opposed to steroid exposure due to the length 
of time between steroid exposure and diagnosis as well as the 
patient's age.  The examiner reported that individual 
susceptibility to steroid induced cataracts varied.  The 
examiner noted that the veteran had undergone a complicated 
cataract extraction of the left eye in 1964 that was 10 years 
after his exposure to ultraviolet light radiation and 
steroids at a VA hospital.  

It was the examiner's opinion that radiation induced 
cataracts are both dose and age dependent, that younger 
patients are more susceptible to the effects of radiation and 
that epidemiological evidence suggests that ultraviolet 
radiation is associated with cataract formation.  The 
examiner opined that it is less likely that the veteran's 
left eye cataract was the result of VA treatment.  It was 
noted that cataract formation may occur in patients with 
atopic dermatitis during the second or third decade of life 
without exposure to steroids or radiation.  He further opined 
that the marked asymmetry in the cataract formation made oral 
steroids a less likely etiology.  

The examiner stated it was presumed that the topical steroids 
and ultraviolet radiation were administered symmetrically.  
The examiner opined that such marked asymmetry in cataract 
formation as a result of either is unlikely since no 
asymmetry in the skin disease or its treatment was offered by 
the veteran.  The examiner concluded by stating that while 
the above was clearly conjecture, it was believed to be sound 
and logical in its assumptions.  

After the VA medical opinion was referred to the 
representative for the opportunity to present additional 
evidence or argument, the veteran and the representative in 
December 1999 offered additional written argument.  The 
veteran supplemented his correspondence with a pamphlet 
entitled Cataracts published by American Academy of 
Ophthalmology that discussed the nature of cataracts, their 
cause and development, detection and treatment.  The veteran 
highlighted the statements that medications such as steroids 
were a cause of cataracts and that most cataracts were 
associated with aging progress gradually over a period of 
years.  He also pointed out the statement that it was not 
possible to predict exactly how fast cataracts will develop 
in any given person.  

The representative submitted an "INDEPENDENT MEDICAL 
EVALUATION" completed in March 2001 by CBN, MD, a neuro-
radiologist and an associate professor of radiology and 
nuclear medicine.  It was Dr. CBN's impression that the 
veteran's cataracts were caused by his exposure to long-term 
steroid treatments in the 1950's.  The physician noted this 
opinion agreed with the opinion of Dr. MSD and Dr. SCP.  Dr. 
CBN's other impressions were that the left eye blindness was 
a consequence of steroid-induced cataract and subsequent 
treatment, and that the veteran's glaucoma was caused by 
steroid treatment, and as he had no other risk factors it was 
a known side-effect of such treatment.

The opinion referenced several clinical record entries from 
1953 to 1999.  Dr. CBN agreed with the statement in the VA 
opinion that cataracts occurred in up to twenty five percent 
of patients with atopic dermatitis and tended to be anterior, 
but pointed out that the veteran had posterior cataracts that 
were an adverse reaction to adrenocortical steroids.  

Dr. CBN disagreed with the VA expert opinion regarding the 
likelihood for radiation induced cataracts based on dose 
estimates from therapeutic x-ray and ultraviolet sources.  
Dr. CBN disagreed with the VA specialist's comments regarding 
asymmetry on the basis that they were based on conjecture and 
presumption rather than medical data.

Dr. CBN reasoned that the veteran's cataracts were caused by 
extensive treatment with steroids for atopic dermatitis in 
1953 and 1954 because such steroids were known to cause 
posterior cataracts, the likelihood that his radiation dose 
was too low to cause cataracts and the development of the 
first cataract in the left eye at age 33 in 1963.  


Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

Prior to the VCAA, section 5107 of title 38, United States 
Code unequivocally placed an initial burden upon the claimant 
to produce evidence that his claim is well grounded; that is, 
that the claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  That burden was met here in view of the evidence 
that includes medical opinion suggesting a nexus between the 
veteran's left eye cataract and blindness.  See for example 
Molloy v. Brown, 9 Vet. App. 513 (1996). 

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
veteran in regard to the development of his claim under the 
VCAA.  The Court in remanding the case sought to ensure the 
veteran was afforded due process in view of the information 
on file.  In view of the questionable value of VA 
examinations and the opinion of his personal physician, the 
Board in 1999 asked for and received a VHA opinion.  



In obtaining this opinion, the Board in effect recognized the 
medical complexity of the case.  The veteran and his 
representative were advised of the Board's decision to obtain 
a VA opinion, more specifically an opinion from a medical 
expert associated with VA.  Upon being furnished a copy of 
the opinion, they did not offer argument challenging the 
opinion as inadequate from the standpoint of the source 
consulted.  Nor was there any intimation or argument of 
possible prejudice based on the selection of a VA medical 
expert.

The Board observes that there is an adequate record.  The 
Board has been provided with additional probative evidence in 
the determination of service connection for left eye 
blindness.  The veteran has not mentioned other evidence that 
is likely available but that has not as yet been obtained.  
The Board must observe that the veteran's attorney obtained a 
medical opinion after the Court remand that is comprehensive, 
and took into account the veteran's complaints and pertinent 
history.  It appears the examiner framed the response to the 
VHA opinion.  

The Board is left with the belief that the record is 
sufficient for an informed evaluation, without any potential 
prejudice being called to its attention.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  There is no request for referral to the RO of the 
recently submitted medical opinion.  38 C.F.R. §§ 20.903, 
20.1304.

The Board must point out that continuance or natural progress 
or willful misconduct would bar any entitlement.  However in 
this case none of these factors appear to be relevant 
considerations that alone would negate a favorable 
determination.  For reasons set forth herein, the Board finds 
that the medical evidence does not preponderate against the 
claim for service connection, as it does offer a basis 
supporting that the current left eye blindness is more likely 
than not linked to VA treatment.  




The Board notes the parties agreed that the VHA opinion 
(referred to in error in the joint motion at page 8 as an IME 
report), in essence, did not respond to the Board's request 
for an opinion on the etiology of the veteran's left eye 
disorders as it did not discuss glaucoma.  The recently added 
opinion did direct comment to the etiology of glaucoma, which 
the Board believes is a matter subsumed in the current 
adjudication of left eye blindness.  Thus there is no need 
for piecemeal adjudication of this issue.

The Board notes the reference in the joint motion to the 
Board's failure to address favorable information in the 
service and after service of treatment for atopic dermatitis.  
However, the Board did note the treatment in service (May 31, 
2000 decision on page 3) and pointed out that the veteran had 
not appealed the decision in 1953 wherein the RO denied 
service connection for atopic dermatitis.  The current appeal 
did not include the issue of service connection but limited 
appellate consideration to compensation based on VA medical 
treatment.  Further, this decision addresses only the 
veteran's left eye since the issue before the Board was 
limited to the left eye and the RO has not adjudicated a 
claim for a disability of the right eye.

The Board observes that competent evidence and information in 
the record viewed liberally tends to conflict with the recent 
VA opinion.  At the time of the surgery in 1964 there was a 
suggestion of radiation-induced cataract.  Dr. CS also 
mentioned that possibility many years later.  However neither 
of the physicians offered a likely link to the ultraviolet 
therapy administered by VA.  It is well established in the 
record that the veteran received such treatment from his 
personal physician prior to and after service.  The VA 
medical specialist gave consideration to possibility of 
radiation induced cataract but did not offer precise 
reasoning for or against it in the veteran's case.  Dr. CBN 
offered significant evidence against radiation-induced 
cataract that had rationale supporting the conclusion 
reached.  

In summary, the Board acknowledges the principle that 
radiation exposure can result in the formation of a certain 
type of cataract.  The record shows clearly that the veteran 
had such exposure over a significant time, principally from 
his personal physician before service, some during service, 
and thereafter including some administered by VA.  What none 
of the probative medical opinions establish is a nexus 
between the left eye blindness and VA radiation therapy 
specifically, or to such treatment in service, or more likely 
than not with radiation exposure collectively administered.  
Dr. CBN's opinion is given significant probative weight on 
this question in view of his specialization in radiology, the 
literature cited to support his opinion, and his fact-
specific analysis.  

The principal argument is of a nexus to corticosteroid 
medication that found support in the statement of Dr. MSD in 
1997.  This line of reasoning is also supported in the 
various medical sources cited by the veteran and other 
sources he provided that relied on medical information.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claim, the Board must observe that 
in order to establish service connection by means of a 
medical treatise, the treatise evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, the treatise evidence, "standing alone", 
must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Ibid, Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
observes that that the treatise material submitted does not 
have the requisite "degree of certainty" required by Wallin 
and Sacks, supra; see also Libertine, 9 Vet. App. at 523 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive to make the claim well grounded").

The medical treatise information that the veteran submitted 
and the generic statements from several physicians for the 
record do not address the situation specific to the veteran's 
case but are more general in linking corticosteroid use and 
cataract formation.  This rationale would also apply to the 
information in the ophthalmology association pamphlet.  
However the information is still of a general nature and not 
specific to the facts of this case.  The medical literature 
submitted does not appear to suggest or imply a cause and 
effect relationship.  The crucial determination is which of 
the comprehensive medical opinions now of record should 
receive the more significant probative weight.  

The Board observes that the VHA opinion and the opinion from 
Dr. CBN are comprehensive and offer probative evidence in the 
matter under consideration.  The Board recognizes both 
physicians as having special competence in relevant medical 
specialties.  Both physicians appear to have reviewed 
pertinent records in formulating their opinions.  The VHA 
opinion offered a well reasoned analysis against 
compensation.  There is now a contemporaneous comprehensive 
opinion to the contrary so as to call reasonably into 
question the weight previously assigned to the VHA opinion.  
As with any piece of evidence, the credibility and weight to 
be attached to the VHA opinion or any other opinion of record 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

The VA medical specialist and Dr. CBN carefully reviewed the 
facts specific to the veteran's case.  The VA physician 
highlighted the evidence found to support a finding against a 
relationship between the corticosteroid administered by VA in 
1953 and 1954, and the left eye blindness linked to cataract 
formation.  Although the VA physician relied on the incidence 
of cataract formation in patients with atopic dermatitis, Dr. 
CBN refuted the significance of this fact by noting that the 
veteran did not have anterior cataracts.  Thus this portion 
of the VHA opinion is not entitled to any probative weight 
since the veteran is not shown to have had an anterior 
subcapsular cataract in the left eye.  The contemporaneous 
report referred only to an extracapsular cataract in the left 
eye.  


Dr. CBN opined, in essence, that the cataract was posterior 
subcapsular, but the VHA physician only implied that the 
veteran had anterior cataract formation, a fact which is not 
established in the record.  

Thus the Board finds that the record does not preponderate 
against the finding of left eye posterior subcapsular 
cataract in 1963.  Given the information about radiation 
induced subcapsular cataracts in the record, (see also 
38 C.F.R. § 3.311(b)(2)(xvi) posterior subcapsular cataracts 
recognized as being induced by exposure to ionizing 
radiation), and the possibility early on of radiation induced 
cataract in the left eye, it is reasonable to find that the 
left eye cataract was likely not an anterior subcapsular 
cataract.

According to the VHA opinion, there was asymmetry in cataract 
formation that made steroid induced cataract less likely.  
The VHA physician presumed symmetry of topical steroid 
administration and symmetric presentation of the skin 
disease.  The VHA physician conceded these statements were 
conjectural and Dr. CBN agreed stating, in essence, that the 
VHA opinion on this point was not based on medical data, and 
thus provided a basis for disagreement on the presumed 
asymmetry, and any inference that could reasonably be drawn 
from that presentation.  

There has been an opinion offered to contradict the 
conclusion of an unlikely link between VA administered 
corticosteroid use and the left eye cataract.  Dr. CBN's 
opinion, read carefully, offers several plausibly based 
arguments to support the claim which were summarized.  

Dr. CBN mentioned fact specific factors to rule out radiation 
and rule in steroid use.  His conclusions were supported by 
literature that referred to data suggesting there was no safe 
dosage of corticosteroids in regard to cataract development 
and data reporting glaucoma as an adverse reaction to 
adrenocortical steroid use.  



Dr. CBN felt the veteran's age in 1963 was a significant 
factor.  Therefore, the Board finds that the VHA opinion is 
not entitled to significant probative weight because Dr. 
CBN's fact specific analysis and well-reasoned rationale for 
contradicting basic conclusions in the VHA opinion.  

The evidence, viewed objectively, is now at least in relative 
equipoise on the question of whether the veteran's left eye 
blindness is linked to VA medical treatment.  The Board finds 
that the competent evidence does not preponderate against the 
claim, and the claim should be granted.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The appellant produced competent evidence to support a 
contention of a VA treatment-related nexus for left eye 
blindness from cataract formation and for glaucoma of the 
left eye.  

The Board has commented as to why it does find the evidence 
of sufficient probative value to find in favor of the 
appellant.  In summary, the VHA physician offered an opinion 
that cited to specific sources in the medical literature and 
provided rationale for the opinion against a likely nexus.  

Dr. CBN's opinion did refer to specific medical literature 
and pointed to factors specific to the veteran's case to 
support the opinion in favor of the claim.  The opinion 
offered evidence to find that the nature of the left eye 
cataract was a type likely steroid-induced.  The opinion 
included evidence based on specific facts sufficient to rule 
out therapeutic radiation as a likely cause.  Dr. CBN cited 
to medical literature that, read liberally, warned of 
potential cataract formation with even low dosage 
administered.  Thus this opinion refuted two of the principal 
arguments in the VHA opinion against steroid induced 
cataracts of the left eye and offered support for a likely 
steroid-induced cataract/left eye blindness from the medical 
literature.  

Thus, the Board finds that specific guidelines for 
compensation in the veteran's case, found at § 3.358, which 
set forth the essential elements, are met with regard to 
blindness of the left eye.   


ORDER

Entitlement to VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for blindness in the left eye, based on 
medical treatment performed at a VA facility in 1953 and 
1954, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

